Citation Nr: 0214338	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  96-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from his 
May 28, 1962 to June 18, 1965 term of service constitutes a 
bar to Department of Veterans Affairs (VA) benefits (except 
for under Chapter 17 of title 38 United States Code).


REPRESENTATION

Appellant represented by:	Andrea M. Ramsay, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The appellant served on active duty from July 22, 1959, to 
May 27, 1962, and from May 28, 1962, to June 18, 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1996 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which determined that the character of the 
appellant's discharge from service was a bar to VA benefits.  
Hearings were held at the RO in September 1995 and December 
1998, before the Board in Washington, D.C. in November 1997, 
and before the Board in Muskogee, Oklahoma (a Travel Board 
hearing) in June 2002. 

The Board notes that by RO decision of March 1996, the 
appellant was determined to be eligible for health-care 
benefits authorized under chapter 17 of title 38 U.S.C. for 
post traumatic stress disorder (PTSD).  In the March 1996 
administrative decision, the appellant had been informed that 
he may be eligible for health care benefits (for any 
disabilities deemed to be service-connected).  As such, the 
only issue currently in appellate status is as listed above.  


FINDINGS OF FACT

1.  The appellant served a period of active duty from May 28, 
1962 to June 18, 1965, and was discharged under other than 
honorable conditions.  

2.  In August 1978, the appellant's June 1965 discharge was 
upgraded to under honorable conditions pursuant to the 
Department of Defense's special discharge review program 
effective in April 1977.  

3.  During his May 28, 1962 to June 18, 1965 service the 
appellant was charged and convicted twice by a special court 
martial with going AWOL (absence without official leave), 
from July 24, 1964, to August 24, 1964, and from October 15, 
1964, to February 15, 1965.  

4.  The appellant's offenses committed during his May 28, 
1962, to June 18, 1965, military service were willful and 
persistent; he was not insane at the time of the commission 
of any of the offenses which led to his discharge; and for 
purposes of VA benefits, the appellant's discharge from 
service was under dishonorable conditions.


CONCLUSION OF LAW

The appellant's discharge from his May 28, 1962 to June 18, 
1965 was under dishonorable conditions, and constitutes a bar 
to VA benefits for this period, except for Chapter 17 of 38 
U.S.C.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(d) 
(4); 3.354 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that during the course of this appeal, 
laws (and implementing regulations) were enacted that 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter, "VCAA")); 66 Fed. Reg. 
45620, 45630-631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that during the course of this appeal, 
the appellant was issued a Statement of the Case and three 
Supplemental Statements of the Case which contained the 
pertinent laws and regulations governing this claim and the 
reasons for the decision with respect to the claim.  Hence, 
he and his attorney have been provided notice of the 
information and evidence necessary to substantiate this 
claim, and have been afforded ample opportunity to submit 
such information and evidence.  Further, during the course of 
this appeal, two hearings at the RO, and two hearings before 
the Board have been held.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the appellant will not 
be prejudiced as a result of the Board deciding this claim.

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2), 101(18) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.12(a) (2001).  Regulations further 
provide that a discharge or release for certain offenses is 
considered to have been issued under dishonorable conditions. 
38 C.F.R. § 3.12(d) (2001).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2001).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  
38 U.S.C.A. § 5303(b) (West 1991); 38 C.F.R. § 3.12(b) 
(2001).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if 
it is established to the satisfaction of the Secretary that, 
at the time of the commission of an offense leading to a 
person's court-martial, discharge or resignation, that person 
was insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  
38 U.S.C.A. § 5303(b) (West 1991). 

Moreover, under 38 C.F.R. § 3.12(h) (2001), unless a 
discharge review board established under 10 U.S.C. § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 C.F.R. § 3.12 (g), an honorable 
or general discharge awarded under the Department of 
Defense's special discharge review program does not remove 
any bar to benefits imposed under 38 C.F.R. § 3.12.  38 
C.F.R. § 3.12(h) (2001).

A review of the file reveals that the appellant entered 
active military service in July 22, 1959, and received an 
honorable discharge for the purpose of reenlistment on May 
27, 1962.  Service medical records from this period reveal 
that in January 1961 the appellant requested a 
neuropsychiatric consultation because he was unable to sleep 
and was having minor difficulty with his company.  The 
examiner noted that the appellant exhibited passive 
aggressive traits in a basically mild schizoidal personality 
structure, and that his problems included his spouse and 
destitute family.  The examiner pointed out that the 
appellant was not suffering from a psychiatric disorder which 
would warrant separation from service at that time.  

The appellant reenlisted on May 28, 1962 and was discharged 
under other than honorable conditions on June 18, 1965.  His 
service records reflect that during this period of service he 
was charged and convicted twice by a special court martial 
with going AWOL.  According to these records, on or about 
July 24, 1964, the appellant left his station in Hawaii 
without authorization and remained absent until on or about 
August 24, 1964, and in September 1964 plead guilty to 
violating Article 86, Uniform Code of Military Justice 
(UCMJ).   

According to witness statements and reports, on October 14, 
1964, the appellant was assigned to a unit at Fort Sill, 
Oklahoma, and that night was picked up by military police in 
Lawton (Oklahoma) for public intoxication; and after being 
dumped from bed and told to put his uniform on the morning of 
October 15, 1964, he again went AWOL, and was absent until on 
or about February 15, 1965.  In March 1965 the appellant 
plead guilty to another violation of Article 86, UCMJ.  His 
sentence was confinement to hard labor for six months, 
forfeiture of pay, and a reduced grade.  

In an April 1965 report to the Battalion Commanding Officer 
at Fort Sill, it was recommended that the appellant be 
eliminated from further service.  It was pointed out that 
upon his return to military authorities on February 25, 1965, 
the appellant indicated that he longer wanted to be in the 
service and that he would go AWOL again.  It was also noted 
that the appellant did not give his new unit a chance to help 
him, and that while he was capable of performing his duties, 
he failed to do so only because of his voluntary refusal to 
cooperate, lack of character, and strong antisocial 
tendencies.  

A psychiatric evaluation report dated in early March 1965 was 
enclosed with this report, and reflects that the appellant 
was diagnosed with an antisocial personality.  He was found 
to be mentally responsible both to distinguish right from 
wrong and adhere to the right.  It is also noted that the 
appellant was psychiatrically normal on medical examination 
conducted in late March 1965.  

In a May 1965 statement, the Battalion Chaplain noted that 
the appellant informed him that he "[could] not make it" in 
the service and would go AWOL again when released from the 
stockade.  The appellant related that his first AWOL stemmed 
from trying to straighten out his marriage and pay bills that 
his spouse had created, and that his second period of AWOL 
began because he did not want to face the charges from the 
public drunkenness incident.  The Chaplain noted that the 
appellant blamed part of his problems on the fact that he was 
a Native American.  The Chaplain recommended that the 
appellant be discharged.  

Post service evidence includes the report of a July 1966 
evaluation of the appellant conducted in connection with a 
criminal (civilian) court case.  Mental status examination 
revealed that the appellant was neat and clean, cooperative, 
but somewhat restless.  His speech was normal and adequate.  
As a result of this evaluation, the appellant was diagnosed 
with a passive aggressive personality.  

The appellant's service personnel records reflect that 
effective November 1, 1977, his discharge was upgraded to 
under honorable conditions pursuant to the Department of 
Defense's special discharge review program effective in April 
1977.

In a statement received in May 1995, the appellant indicated 
that in late 1963 he volunteered to go to Vietnam from Hawaii 
and that while there he served as a helicopter door gunner, 
witnessed dead bodies and body parts, and was fired upon.  As 
a Native American, he noted that he found it difficult to 
kill women and children as he had heard about similar 
injustices to Native Americans in this regard.  

The appellant further stated that upon returning to Hawaii he 
was granted a fifteen day pass to go home and straighten out 
his marital problems.  He related that while in uniform at an 
airport in the states he was spat upon, and that when he 
arrived home his spouse was ill.  He noted that the Red Cross 
extended his leave indefinitely.  The appellant stated that 
he returned to duty at some point thereafter but could not 
function.   

In a September 1995 letter, a VA licensed social worker, 
noting that he had been providing outpatient health services 
to the appellant for ten months, opined that the appellant 
suffered from PTSD.  He pointed out that the appellant was 
abused (sexually, physically, and emotionally) as a child, 
and that the delay in emotional and psychological development 
caused by this probably contributed to his emotional 
vulnerability while serving in Vietnam.  He noted that the 
medical records showed that the appellant demonstrated good 
adaptability in service prior to his tour in Vietnam but that 
after his return he showed an inability to get along with 
supervisors and emotional regression similar to a major 
depression.  The social worker was of the opinion that the 
appellant's emotional and psychological condition, in 
addition to prior positive military behavior, warranted a 
change in the conditions of his discharge.   

As noted above, several hearings were held in this matter.  
During a November 1997 Travel Board hearing, argument was 
presented by the appellant's attorney.  Regarding the 
appellant's first period of AWOL, she pointed out that the 
appellant volunteered to go to Vietnam in March 1964 and 
served there until May 1964, where he experienced dangerous 
situations, where his alcohol abuse increased, and where he 
began suffering the effects of PTSD (crying, sweats, etc).  
She noted that upon his return to Hawaii, he was having 
marital problems and was authorized fifteen days of leave to 
go to Oklahoma to deal with these problems (his wife resided 
there).  The appellant's attorney noted that when the 
appellant arrived in  Los Angeles (presumably en route to 
Oklahoma), he was spat upon and called names by others due to 
his service (the Board points out that the appellant's 
service records indicate that he indeed arrived in Los 
Angeles from Hawaii in June 1964, tending to indicate that 
some sort of leave had been granted).  It was noted that 
while in Oklahoma, the appellant's spouse became sick and was 
hospitalized, and the appellant stayed past his allotted 
leave.  She pointed out that the appellant received 
extensions but that these can not be located, but that in any 
event, the spouse's hospitalization period lasted past the 
extensions.  

In sum, the appellant's attorney noted that at the time he 
first went AWOL, the appellant was scared, mentally ill, and 
that his personal life was stressful; and, as such, he could 
not cope with the thought of going back to service with a 
possible return trip to Vietnam.  

Regarding the appellant's second period of AWOL, the 
appellant's attorney noted that the appellant was assigned to 
Fort Sill, Oklahoma on October 14, 1964, and was immediately 
ridiculed and screamed at for having gone AWOL, and that it 
was not understood he was under stress due to his service in 
Vietnam and his personal life.  She noted that the appellant 
responded to this treatment by going out and drinking in 
Lawton, and that when he was unresponsive the next morning, 
he was dumped out of bed by a sergeant, dragged down stairs 
to an orderly room, and was ordered back upstairs to put on a 
duty uniform, which had yet to be issued.  

The attorney noted that at this point, the appellant was not 
sober or clear headed, was suffering from mental illness, and 
was in a situation that he did not think he would succeed; 
and, that faced with all of this, he went AWOL again.   

During the hearing, reference was made to a November 1997 
letter drafted by a VA examiner and/or licensed professional 
counselor regarding the appellant's discharge from service 
"from a psychiatric perspective."  It was noted that many 
of the signs and symptoms associated with the appellant's 
PTSD had been ongoing and probably contributed to his last 
military discharge.  The examiner pointed out that the 
appellant was significantly compromised by his PTSD, which 
may have been interpreted by non-psychiatrists or mental 
health professionals as alcoholism, a bad attitude, or an 
anti-social personality.  The examiner also noted that the 
appellant's thinking in service (assume at the time of his 
AWOLs) was confused and altered by his combat experiences, 
deteriorating home life, and alcohol use, that he felt 
trapped and wanted to run away.  For these reasons, the 
examiner concluded, the appellant's status is inappropriate 
in that his PTSD was overlooked and not seen as the primary 
cause of his problems.  

Reference was also made during the above discussed hearings 
to the Matsunaga Vietnam Veterans Project, which was, 
generally, a study that focused on three groups of Vietnam 
veterans - American Indians, Native Hawaiians, and Japanese 
Americans - and the prevalence of PTSD in these groups (a 
copy of this study is of record).  The attorney noted that 
the study showed that the appellant was more likely, as a 
Native American (due to cultural and social factors), to 
develop PTSD as a result of his combat service.  

During a December 1998 RO hearing, the appellant added that 
prior to his first period of AWOL, he attempted to get and 
extension of his fifteen day pass by contacting the Red Cross 
and was sent a letter from that organization telling him to 
come back when he was ready; he noted that he no longer had 
this letter.  The appellant noted that he was granted and 
additional ten to fourteen day extension but did not return 
due to his spouse's illness and because he did not want to 
return to Vietnam.  

Regarding his second period of AWOL, the appellant testified 
that he did not like the way the Army made him feel, and that 
while he knew it was wrong to leave, he had to do so to get 
away from the bad situation.  When asked whether he thought 
he was insane when he went AWOL, the appellant essentially 
answered that he was not one hundred percent certain of what 
he was doing.  The appellant added that he was never told 
that he was insane by a psychiatric evaluator.  

During the most recent Travel Board hearing of June 2002, the 
appellant's attorney argued that when the appellant returned 
from Vietnam (May 1964) he was suffering from PTSD and that 
the service department incorrectly determined that he had an 
antisocial personality.  She reiterated that he was having 
marital difficulties, that his spouse was hospitalized, and 
that he was granted a short period of leave to be with her in 
Oklahoma.  The attorney again noted that his leave was 
extended but that he overstayed the leave, was disciplined 
(court martialed), and eventually wound up stationed in 
Oklahoma.  

The appellant and his attorney both testified that he was 
verbally abused when he returned to what turned out to be his 
last post (Fort Sill) and that he went out that evening and 
got drunk.  The attorney noted that he had reacted as a 
person with PTSD sometimes would, and she argued that had the 
appellant not been misdiagnosed he would have received proper 
treatment and that these situations could have been avoided.  

The appellant also testified that he recalled that while in 
the stockade (after the second court martial) he was 
interviewed by a psychiatrist for about fifteen minutes.  He 
noted that he was not thinking straight when he went AWOL and 
that he had just wanted to get away from the pain. 

In a memorandum received by the Board in August 2002, a VA 
licensed social worker indicates that he met and interviewed 
the appellant and reviewed his service personnel and medical 
records (both service and VA records).  He stated his opinion 
that the appellant's discharge from service was based on an 
incorrect psychiatric diagnosis, was too harsh, and was not 
appropriate.  He noted that the appellant's difficulty began 
when he served in Vietnam due to combat experiences and 
learning of a marital problem.  The social worker related 
that the appellant stated that his base commander (he is non-
specific as to which base) disliked him, and that the 
antisocial personality diagnosis rendered prior to his 
discharge was not supported by the medical evidence or 
personnel record.  He pointed out that the appellant did not 
have a behavioral pattern, which was a component of a 
personality disorder.   

The Board finds that the violations committed by the 
appellant in service (for which he plead guilty to before a 
special court martial) demonstrated willful and persistent 
misconduct, and were not minor in nature.  38 C.F.R. 
§ 3.12(d)(4) (2001).  Specifically, his two periods of AWOL, 
committed over a relatively short period of time were the 
type of offenses that would interfere with his military 
duties, and indeed would preclude their performance; such 
cannot be characterized as minor offenses.  See Stringham v. 
Brown, 8 Vet. App. 445 (1995); Cropper v. Brown, 6 Vet. App. 
450 (1994).   

The Board also finds that the evidence of record does not 
establish that the appellant was insane at the time of the 
misconduct (i.e., when he went AWOL) noted above, which if 
determined to have been the case, as noted above, would not 
bar payment of benefits.  See 38 C.F.R. § 3.12(b) (2001).  

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354 (2001).

In addition, the Court has stated that 38 U.S.C.A. § 5303(b) 
and 38 C.F.R. § 3.354 require that the insanity must be such 
that it legally excuses the acts of misconduct. Cropper v. 
Brown, 6 Vet. App. 450, 453-454 (1994).  In short, there must 
be a causal connection between the insanity and the 
misconduct.  Id.

While it is apparent that the appellant was going through 
various problems at the time he went AWOL, to include marital 
problems and possibly stress related to his service in 
Vietnam, neither the contemporaneous medical evidence of 
record nor, for that matter, any of the more recent medical 
evidence, suggests that the appellant was insane at the times 
he went AWOL. 

According to the appellant, his first period of AWOL was due 
in large part to the hospitalization/sickness of his spouse 
(which the Board notes is not shown in the record) and their 
marital difficulties.  Contemporaneous service department 
records indicate that his second period of AWOL stemmed from 
an inability to cope with his return to service and a desire 
not to face charges in connection with the public drunkenness 
incident of October 14, 1994. 

Further, while in the more recent medical reports examiners 
and social workers have argued that the appellant was 
misdiagnosed with a personality disorder at the time of his 
discharge, the Board notes that, significantly, similar 
personality disorders were diagnosed both in 1961 and just 
subsequent to separation from service in 1966 (strongly 
suggesting a pattern).  Regardless, even assuming (without 
conceding) that the appellant indeed was suffering some sort 
of stress or other symptoms associated with PTSD upon his 
return from Vietnam, none of the competent medical evidence 
suggests that the appellant was insane at either time he went 
AWOL.  

The evidence in no way demonstrates that at either time the 
veteran went AWOL he exhibited, due to disease, a more or 
less prolonged deviation from his normal method of behavior, 
or that he had so departed (i.e. become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  See 38 C.F.R. § 3.354 (2001).  

Further, as noted above, effective November 1, 1977 the 
appellant's discharge was upgraded to under honorable 
conditions pursuant to the Department of Defense's special 
discharge review program effective in April 1977.  However, 
as also noted, an honorable or general discharge awarded 
under this program does not remove any bar to benefits 
imposed by paragraph (c) or (d) of this section (here, the 
bar is imposed pursuant to 38 C.F.R. § 3.12(c)); and, there 
is no indication, nor has it been alleged, that a discharge 
review board, has upgraded this discharge under the uniform 
standards of 38 C.F.R. § 3.12(g).  38 C.F.R. § 3.12(h) 
(2001).

As a final point, the Board notes that there is additional 
evidence indicating the appellant suffers from PTSD, to 
include VA outpatient treatment records dated in 1994 and 
1995, and there are lay statements from fellow servicemen to 
the effect that the appellant had combat service in Vietnam.  
Further, the study of record suggests some evidence that 
Native Americans with the appellant's background could be 
more susceptible to PTSD.  However, while such evidence may 
establish that the appellant suffers from PTSD as a result of 
service (indeed, the RO in March 1996 established service 
connection for the disorder for the purpose of medical care 
under 38 U.S.C.A. Chapter 17) it does not show that he was 
insane at the times he went AWOL, which is essentially the 
crux of this matter.  

While the Board is sympathetic with the problems allegedly 
confronting the appellant during the time leading up to his 
ultimate separation from service (and apparently thereafter, 
according to the record), at the time of his discharge from 
service, he was diagnosed with a personality disorder and not 
a psychiatric disorder, and even if misdiagnosed, he was 
certainly not found to be insane at the time, nor does any of 
the post-service medical evidence suggest that such was the 
case.  

Accordingly, the Board finds, by a preponderance of the 
evidence, that the appellant's misconduct during service was 
willful and persistent.  Therefore, the Board concludes that 
his discharge, for purposes of entitlement to VA benefits, is 
considered to have been under dishonorable conditions and he 
is barred from VA benefits, except for chapter 17 of title 38 
U.S.C.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12 
(2001).  


ORDER

The appeal is denied.



			
	DEBORAH W. SINGLETON	DEREK R. BROWN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	D. C. SPICKLER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

